DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deutch et al., hereafter Deutch (NPL: Sonography-based Automated Volume Count: an efficient and reproducible method of follicular assessment) in view of Zarins et al., hereafter Zarins (PGPub # 20180110554) and in view of Eskandari et al., hereafter Eskandari (PGPub # 20170061607).
Regarding claim 1, Deutch teaches a method of operating an ultrasound diagnosis apparatus, the method comprising [Volume Ultrasound is a method of acquiring an anatomical volume dataset (pg. 3, "Volume imaging enables SonoAVC", lines 1-2)]:
obtaining a three-dimensional ultrasound image including an ovarian region [Automated SonoAVC, in conjunction with Volume Ultrasound, allows the user to help identifying, measure and analyze ovarian follicles during stimulation (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 4-6)];
detecting a plurality of candidate ovarian follicles in the three-dimensional ultrasound image [Automated SonoAVC, in conjunction with Volume Ultrasound, allows the user to help identifying, measure and analyze ovarian follicles during stimulation (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 4-6)];
and registering a two-dimensional ultrasound image corresponding to a first cross-section of the ovarian region to the three-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 13-15). Figure 2b registers 2D ultrasound images that identified and measured cross-sections of the ovarian region corresponding to a 3D ultrasound image].
detecting, based on at least one parameter used for extracting a particular oocyte, a plurality of candidate ovarian follicles from which mature oocytes are more likely to be extracted in the three-dimensional ultrasound image;
and guiding, based on a result of the registering, a position of at least one candidate ovarian follicle from which an oocyte is to be extracted in the two-dimensional ultrasound image.
However, Eskandari teaches detecting, based on at least one parameter used for extracting a particular oocyte, a plurality of candidate ovarian follicles from which mature oocytes are more likely to be extracted in the three-dimensional ultrasound image [Follicles that are ready for extraction appear larger both in diameter and in overall area. Therefore, clinicians often use ultrasound to measure follicle diameters and manually segment them to measure their cross-sectional area as a mean to characterize individual follicle (par. 0002)].
Additionally, Zarins teaches guiding, based on a result of the registering, a position of at least one candidate ovarian follicle from which an oocyte is to be extracted in the two-dimensional ultrasound image [The images and mapping performed may aid the caregiver in planning the therapeutic procedure and/or guide the caregiver while performing therapy (par. 0095). The same tools utilized for providing the therapy may also be configured to also allow for oocyte harvesting (par. 0096)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Eskandari and the teachings of Zarins to detect candidate ovarian follicles from which mature oocytes are more likely to be extracted based on the parameter of their size and guide by locating the position of a candidate ovarian follicle. Follicles that are ready for extraction appear larger in both diameter and overall area and are characteristics that signal to the user that they are ready for extraction, as taught by Eskandari in [par. 0002]. By doing so, the images and mapping may aid the user in planning and guiding the extraction of the oocyte in a targeted candidate ovarian follicle, as taught by Zarins in [par. 0095].
Regarding claim 2, Deutch teaches the method of claim 1, wherein the guiding of the position of the at least one candidate ovarian follicle in the two-dimensional ultrasound image comprises: displaying, based on the result of the registering, the position of the at least one candidate ovarian follicle from which the oocyte is to be extracted in the two-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 13-15). Figure 2b displays the position of at least one candidate ovarian follicle in the 2D ultrasound images].
Deutch does not explicitly teach displaying, when a first oocyte is extracted from a first candidate ovarian follicle among the at least one candidate ovarian follicle, information indicating that the first oocyte has been extracted from the first candidate ovarian follicle on the two-dimensional ultrasound image.
However, Zarins teaches displaying, when a first oocyte is extracted from a first candidate ovarian follicle among the at least one candidate ovarian follicle, information indicating that the first oocyte has been extracted from the first candidate ovarian follicle on the two-dimensional ultrasound image [the method may include enhancing the visualization of the treatment zone […] the method may also involve infusing air or other echogenic gas/material into a target zone to mark that area [par. 0093]. The treatment/target zone is interpreted as the ovarian follicle from which an oocyte has been extracted]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle by marking the treatment zone from which an oocyte has been extracted. By doing so, the user avoids performing an overlapping treatment on a follicle.
Regarding claim 3, Deutch teaches the two-dimensional ultrasound image comprises displaying a contour line or color of the first candidate ovarian follicle differently from a contour line or color of a candidate ovarian follicle [Increasing separation will increase the software’s ability to differentiate each individual follicle (Fig. 3; pg. 3, "Volume imaging enables SonoAVC", lines 17-18). Figure 3 comprises 2D ultrasound images displaying lines of different contours and colors to separate different individual ovarian follicles (See Example 1 below)].

    PNG
    media_image1.png
    593
    762
    media_image1.png
    Greyscale

Example 1: Figure 3 of Deutch. Corresponding 2D and 3D ultrasound images with separated follicles identified by various contour and colored lines in accordance with the priority data report.
However, regarding claim 3, the method of Deutch does not explicitly teach to display different contour or colored lines to differentiate extracted ovarian follicles from non-extracted ovarian follicles. However, in an analogous field of extracting oocytes from ovarian follicles, Zarins teaches to enhance visualization of treatment zones to mark areas which have been treated in [par. 0093]. While Zarins does not explicitly teach how these marks would be visualized on a display, one of ordinary skill in the art could use the various contour and line coloring, as taught by Deutch in [pg. 3, "Volume imaging enables SonoAVC", lines 17-18], to mark and differentiate treated follicles from untreated follicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle by marking the treatment zone from which an oocyte has been extracted. By doing so, the user avoids performing an overlapping treatment on a follicle, as taught by Zarins in [par. 0093]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)). 
Regarding claim 4, Deutch teaches the method of claim 1, wherein the detecting of the plurality of candidate ovarian follicles in the three-dimensional ultrasound image comprises: acquiring a value of the at least one parameter from the three-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 13-15)].
Deutch does not explicitly teach detecting an ovarian follicle for which the value of the at least one parameter satisfies a predetermined range as a candidate ovarian follicle.
However, Eskandari teaches detecting an ovarian follicle for which the value of the at least one parameter satisfies a predetermined range as a candidate ovarian follicle [create a coarse follicle mask with the connected components having an area that satisfied a predetermined threshold (par. 0007). A reasonable threshold is 20^2, indicating that follicles only larger than 5 mm in diameter are deemed potential candidates (par. 0049)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Eskandari to detect candidate ovarian follicles from which mature oocytes are more likely to be extracted based on the parameter of their size. Follicles that are ready for extraction appear larger in both diameter and overall area and are characteristics that signal to the user that they are ready for extraction.
Regarding claim 5, Deutch teaches the method of claim 1, wherein the at least one parameter is a parameter used for measuring at least one of a size of an ovary and a length and a volume of an ovarian follicle [SonoAVC will help to calculate multiple volumetric parameters for each selected follicle [..] include the following: Mean diameter; X, Y, Z diameter; and Volume measurement (pg. 5, "Volumetric Parameters", lines 1-8)].
Regarding claim 6, Deutch teaches the method of claim 1, wherein the registering of the two-dimensional ultrasound image to the three-dimensional ultrasound image comprises registering the two-dimensional ultrasound image to the three-dimensional ultrasound image based on a value of the at least one parameter for the plurality of candidate ovarian follicles detected in the three-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 13-15). Figure 2b registers 2D ultrasound images  with various colored contour lines based on the identified and measured volumetric parameters of the ovarian region in a corresponding 3D ultrasound image].
Regarding claim 7, Deutch does not explicitly teach the method of claim 1, wherein the guiding of the position of the at least one candidate ovarian follicle in the two-dimensional ultrasound image comprises displaying, as an oocyte is extracted from the at least one candidate ovarian follicle in the two-dimensional ultrasound image, tracking information of candidate ovarian follicles from which oocytes have been extracted and candidate ovarian follicles from which oocytes have not been extracted on the two-dimensional ultrasound image.
However, in an analogous field of extracting oocytes from ovarian follicles, Zarins teaches to enhance visualization of treatment zones to mark areas which have been treated in [par. 0093]. While Zarins does not explicitly teach how these tracking marks would be indicated on a display, one of ordinary skill in the art could use the various contour and line coloring, as taught by Deutch in [pg. 3, "Volume imaging enables SonoAVC", lines 17-18], to mark and track treated follicles from untreated follicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle by marking the treatment zone from which an oocyte has been extracted. By doing so, the tracking information can be used to avoid performing an overlapping treatment on a follicle, as taught by Zarins in [par. 0093]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)). 
Regarding claim 8, Deutch does not explicitly teach the method of claim 1, wherein the guiding of the position of the at least one candidate ovarian follicle in the two-dimensional ultrasound image comprises: acquiring position information of at least one structure based on an anatomical structure within the ovarian region; 
and guiding, based on the position information of the at least one structure, a route along which an oocyte is to be extracted from the at least one candidate ovarian follicle.
However, Zarins teaches the method of claim 1, wherein the guiding of the position of the at least one candidate ovarian follicle in the two-dimensional ultrasound image comprises: acquiring position information of at least one structure based on an anatomical structure within the ovarian region [the method may include the step of performing non-invasive imaging to map the size, morphology and location of the ovary, the quantity and location of ovarian cysts, the location of ovarian cysts relative to other anatomical landmarks, and/or the volume of target tissue [par. 0095]];
and guiding, based on the position information of the at least one structure, a route along which an oocyte is to be extracted from the at least one candidate ovarian follicle [The images and mapping performed may aid the caregiver in planning the therapeutic procedure and/or guide the caregiver while performing therapy [par. 0095]. The same tools utilized for providing the therapy may also be configured to also allow for oocyte harvesting [par. 0096]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to locate the position of at least one candidate ovary for oocyte harvesting. By doing so, the images and mapping may aid the user in planning and guiding the extraction of the oocyte in the targeted ovarian follicle.
Regarding claim 9, Deutch does not explicitly teach the method of claim 1, further comprising displaying, as an oocyte is extracted from the at least one candidate ovarian follicle in the two-dimensional ultrasound image, the plurality of candidate ovarian follicles on the three-dimensional ultrasound image in such a manner that candidate ovarian follicles where oocytes have been extracted are distinguished from candidate ovarian follicles where oocytes have not been extracted.
However, in an analogous field of extracting oocytes from ovarian follicles, Zarins teaches to enhance visualization of treatment zones to mark areas which have been treated in [par. 0093]. While Zarins does not explicitly teach how these marks would be visualized on a display, one of ordinary skill in the art could use the various contour and line coloring, as taught by Deutch in [pg. 3, "Volume imaging enables SonoAVC", lines 17-18], to mark and distinguish treated follicles from untreated follicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle on the 3D ultrasound image by marking the treatment zone from which an oocyte has been extracted. By doing so, treated follicles can be distinguished to avoid performing an overlapping treatment on a follicle, as taught by Zarins in [par. 0093]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)).
Regarding claim 10, Deutch teaches the method of claim 1, further comprising displaying, on the three-dimensional ultrasound image, a position of the first cross-section corresponding to the two-dimensional ultrasound image [Increasing separation will increase the software’s ability to differentiate each individual follicle (Fig. 3; pg. 3, "Volume imaging enables SonoAVC", lines 17-18). Figure 3 comprises how the follicles seen in the 3D ultrasound image correspond to the 2D ultrasound image. The correspondence can be seen by the matching colors of the contour lines of each individual ovarian follicle (See Example 1 above)].
Regarding claim 11, Deutch teaches the method of claim 1, wherein the guiding of the position of the at least one candidate ovarian follicle in the two-dimensional ultrasound image comprises guiding, after a first oocyte is extracted from a first candidate ovarian follicle among the at least one candidate ovarian follicle, a position of a second candidate ovarian follicle from which a second oocyte is subsequently to be extracted in the two-dimensional ultrasound image [The Sonography-based Automated Volume Count (SonoAVC) report includes all of the above volumetric parameters for each ovary and all follicles (Fig. 5; pg. 5, "Reporting capability", lines 1-2). The report includes a graphic display of the number and size of each ovarian follicle (Fig. 5; pg. 5, "Reporting capability", lines 8-9). Software’s ability to differentiate each individual follicle (Figure 3; pg. 3, "Volume imaging enables SonoAVC", lines 17-18) (See Example 1 above)].
Regarding claim 12, Deutch teaches the method of claim 1, further comprising: determining, based on positions of the plurality of candidate follicles, a priority order of cross-sections according to a decreasing order of probability of detecting a candidate follicle from the ovarian region [The SonoAVC report includes all of the above volumetric parameters for each ovary and all follicles (Fig. 5; pg. 5, "Reporting capability", lines 1-2)].
and obtaining a two-dimensional ultrasound image according to the priority order of the cross-sections [The report includes a graphic display of the number and size of each ovarian follicle (Fig. 5; pg. 5, "Reporting capability", lines 8-9). Software’s ability to differentiate each individual follicle (Figure 3; pg. 3, "Volume imaging enables SonoAVC", lines 17-18). The SonoAVC shows 2D images with outlined follicles. The follicles outlines in the 2D images are colored corresponding to the colors in the priority data report, as shown in Figure 3 (See Example 1 above)].
Regarding claim 13, Deutch teaches an ultrasound diagnosis apparatus comprising [SonoAVC on the Voluson E8 ultrasound system (pg. 6., "Using SonoAVC on the Voluson E8 ultrasound system")]:
a probe configured to transmit ultrasound signals to an ovarian region of an object and receive echo signals reflected from the ovarian region; [A transvaginal ultrasound is performed using a 3D imaging probe (pg. 6, ""Using SonoAVC on the Voluson E8 ultrasound system"", lines 1-2)];
a processor [Deutch teaches to uses the Voluson E8 ultrasound system, which comprises of a processor and display screen]
detect a plurality of candidate ovarian follicles [Automated SonoAVC, in conjunction with Volume Ultrasound, allows the user to help identifying, measure and analyze ovarian follicles during stimulation (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 4-6)];
register a two-dimensional ultrasound image corresponding to a first cross-section of the ovarian region to the three-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 13-15). Figure 2b registers 2D ultrasound images that identified and measured cross-sections of the ovarian region corresponding to a 3D ultrasound image],
and a display [the graphic display (pg. 6, "Conclusions", line 8)].
Deutch does not explicitly teach a processor configured to obtain a three-dimensional ultrasound image including the ovarian region based on the echo signals,
detect, based on at least one parameter used for extracting a particular oocyte, a plurality of candidate ovarian follicles from which mature oocytes are more likely to be extracted in the three-dimensional ultrasound image,
and guide, based on a result of the registering, a position of at least one candidate ovarian follicle from which an oocyte is to be extracted in the two-dimensional ultrasound image;
a display displaying information for guiding the position of the at least one candidate ovarian follicle;
and an oocyte extractor configured to extract an oocyte from the at least one candidate ovarian follicle.
However, Eskandari teaches to detect, based on at least one parameter used for extracting a particular oocyte, a plurality of candidate ovarian follicles from which mature oocytes are more likely to be extracted in the three-dimensional ultrasound image [Follicles that are ready for extraction appear larger both in diameter and in overall area. Therefore, clinicians often use ultrasound to measure follicle diameters and manually segment them to measure their cross-sectional area as a mean to characterize individual follicle (par. 0002)].
Additionally, Zarins teaches a processor configured to obtain a three-dimensional ultrasound image including the ovarian region based on the echo signals [The system may further include a processor (par. 0105)];
and guide, based on a result of the registering, a position of at least one candidate ovarian follicle from which an oocyte is to be extracted in the two-dimensional ultrasound image; a display displaying information for guiding the position of the at least one candidate ovarian follicle; and an oocyte extractor configured to extract an oocyte from the at least one candidate ovarian follicle [The images and mapping performed may aid the caregiver in planning the therapeutic procedure and/or guide the caregiver while performing therapy (par. 0095). The same tools utilized for providing the therapy may also be configured to also allow for oocyte harvesting (par. 0096)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Eskandari and the teachings of Zarins to have a processor that detects candidate ovarian follicles from which mature oocytes are more likely to be extracted based on the parameter of their size and guides by locating the position of a candidate ovarian follicle. Follicles that are ready for extraction appear larger in both diameter and overall area and are characteristics that signal to the user that they are ready for extraction, as taught by Eskandari in [par. 0002]. By doing so, the processor can image and map a region of interest that may aid the user in planning and guiding the extraction of the oocyte in a targeted candidate ovarian follicle, as taught by Zarins in [par. 0095].
Regarding claim 14, Deutch teaches the ultrasound diagnosis apparatus of claim 13, wherein the processor is further configured to control the display to: display, based on the result of the registering, the position of the at least one candidate ovarian follicle from which the oocyte is to be extracted in the two-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b & 3; pg. 3, "Volume imaging enables SonoAVC", lines 13-15). Figure 2b and Figure 3 displays the position of at least one candidate ovarian follicle in the 2D ultrasound images (See Example 1 above)].
Deutch does not explicitly teach to display, when a first oocyte is extracted from a first candidate ovarian follicle among the at least one candidate ovarian follicle via the oocyte extractor, information indicating that the first oocyte has been extracted from the first candidate ovarian follicle on the two-dimensional ultrasound image.
However, Zarins teaches to display, when a first oocyte is extracted from a first candidate ovarian follicle among the at least one candidate ovarian follicle via the oocyte extractor, information indicating that the first oocyte has been extracted from the first candidate ovarian follicle on the two-dimensional ultrasound image [the method may include enhancing the visualization of the treatment zone […] the method may also involve infusing air or other echogenic gas/material into a target zone to mark that area [par. 0093]. The treatment/target zone is interpreted as the ovarian follicle from which an oocyte has been extracted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle by marking the treatment zone from which an oocyte has been extracted on a 2D ultrasound image. By doing so, the user avoids performing an overlapping treatment on a follicle.
Regarding claim 15, Deutch does not explicitly teach the ultrasound diagnosis apparatus of claim 14, wherein the processor is further configured to control the display to display a contour line or color of the first candidate ovarian follicle differently from a contour line or color of a candidate ovarian follicle from which an oocyte has not been extracted, such that the first candidate ovarian follicle is distinguished from the candidate ovarian follicle.
However, in an analogous field of extracting oocytes from ovarian follicles, Zarins teaches to enhance visualization of treatment zones to mark areas which have been treated in [par. 0093]. While Zarins does not explicitly teach how these marks would be visualized on a display, one of ordinary skill in the art could use the various contour and line coloring, as taught by Deutch in [pg. 3, "Volume imaging enables SonoAVC", lines 17-18], to mark and differentiate treated follicles from untreated follicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle by marking the treatment zone from which an oocyte has been extracted. By doing so, the user avoids performing an overlapping treatment on a follicle, as taught by Zarins in [par. 0093]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)).
Regarding claim 16, Deutch teaches the ultrasound diagnosis apparatus of claim 13, wherein the processor is further configured to acquire a value of the at least one parameter from the three-dimensional ultrasound image and detect an ovarian follicle for which the value of the at least one parameter [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 13-15)].
Deutch does not explicitly teach the value of the at least one parameter satisfies a predetermined range as a candidate ovarian follicle.
However, Zarins teaches the value of the at least one parameter satisfies a predetermined range as a candidate ovarian follicle [create a coarse follicle mask with the connected components having an area that satisfied a predetermined threshold (par. 0007). A reasonable threshold is 20^2, indicating that follicles only larger than 5 mm in diameter are deemed potential candidates (par. 0049)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Eskandari to detect candidate ovarian follicles from which mature oocytes are more likely to be extracted based on the parameter of their size. Follicles that are ready for extraction appear larger in both diameter and overall area and are characteristics that signal to the user that they are ready for extraction.
Regarding claim 17, Deutch teaches the ultrasound diagnosis apparatus of claim 13, wherein the processor is further configured to register the two-dimensional ultrasound image to the three-dimensional ultrasound image based on a value of the at least one parameter for the plurality of candidate ovarian follicles detected in the three-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, ""Volume imaging enables SonoAVC"", lines 13-15). Figure 2b registers 2D ultrasound images with various colored contour lines based on the identified and measured volumetric parameters of the ovarian region in a corresponding 3D ultrasound image].
Regarding claim 18, Deutch does not explicitly teach the ultrasound diagnosis apparatus of claim 13, wherein the processor is further configured to control the display to display, as an oocyte is extracted via the oocyte extractor from the at least one candidate ovarian follicle in the two-dimensional ultrasound image, tracking information indicating tracking of candidate ovarian follicles from which oocytes have been extracted and candidate ovarian follicles from which oocytes have not been extracted on the two-dimensional ultrasound image.
However, in an analogous field of extracting oocytes from ovarian follicles, Zarins teaches to enhance visualization of treatment zones to mark areas which have been treated in [par. 0093]. While Zarins does not explicitly teach how these marks would be visualized on a display, one of ordinary skill in the art could use the various contour and line coloring, as taught by Deutch in [pg. 3, "Volume imaging enables SonoAVC", lines 17-18], to mark and track treated follicles from untreated follicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle by marking the treatment zone from which an oocyte has been extracted. By doing so, the tracking information can be used to avoid performing an overlapping treatment on a follicle, as taught by Zarins in [par. 0093]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)).
Regarding claim 19, Deutch does not explicitly teach the ultrasound diagnosis apparatus of claim 13, wherein the processor is further configured to control the display to display, as an oocyte is extracted via the oocyte extractor from the at least one candidate ovarian follicle in the two-dimensional ultrasound image, the plurality of candidate ovarian follicles on the three-dimensional ultrasound image in such a manner that candidate ovarian follicles where oocytes have been extracted are distinguished from candidate ovarian follicles where oocytes have not been extracted.
However, in an analogous field of extracting oocytes from ovarian follicles, Zarins teaches to enhance visualization of treatment zones to mark areas which have been treated in [par. 0093]. While Zarins does not explicitly teach how these marks would be visualized on a display, one of ordinary skill in the art could use the various contour and line coloring, as taught by Deutch in [pg. 3, "Volume imaging enables SonoAVC", lines 17-18], to mark and distinguish treated follicles from untreated follicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Zarins to enhance the visualization of a targeted follicle on the 3D ultrasound image by marking the treatment zone from which an oocyte has been extracted. By doing so, treated follicles can be distinguished to avoid performing an overlapping treatment on a follicle, as taught by Zarins in [par. 0093]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)).
Regarding claim 20, Deutch teaches a computer program [A software that automates and simplifies follicular assessment has great promise in clinical practice (pg. 2, “Introduction”, lines 22-24]
obtaining a three-dimensional ultrasound image including an ovarian region [Automated SonoAVC, in conjunction with Volume Ultrasound, allows the user to help identifying, measure and analyze ovarian follicles during stimulation (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 4-6)];
detecting a plurality of candidate ovarian follicles in the three-dimensional ultrasound image [Automated SonoAVC, in conjunction with Volume Ultrasound, allows the user to help identifying, measure and analyze ovarian follicles during stimulation (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 4-6)];
and registering a two-dimensional ultrasound image corresponding to a first cross-section of the ovarian region to the three-dimensional ultrasound image [Once the ROI is accepted, SonoAVC will help to identify the ovarian follicles and helps determine the volumetric parameters for each follicle (Fig. 2b; pg. 3, "Volume imaging enables SonoAVC", lines 13-15). Figure 2b registers 2D ultrasound images that identified and measured cross-sections of the ovarian region corresponding to a 3D ultrasound image].
Deutch does not explicitly teach a computer program stored in a computer-readable recording medium to perform a method in combination with an ultrasound diagnosis apparatus, the method comprising:
detecting, based on at least one parameter used for extracting a particular oocyte, a plurality of candidate ovarian follicles from which mature oocytes are more likely to be extracted in the three-dimensional ultrasound image;
and guiding, based on a result of the registering, a position of at least one candidate ovarian follicle from which an oocyte is to be extracted in the two-dimensional ultrasound image.
However, Eskandari teaches a computer program stored in a computer-readable recording medium to perform a method in combination with an ultrasound diagnosis apparatus, the method comprising [the methods discussed herein may be implemented by way of computer readable instructions, encoded or embedded on computer readable storage medium (par. 0092)]:
and detecting, based on at least one parameter used for extracting a particular oocyte, a plurality of candidate ovarian follicles from which mature oocytes are more likely to be extracted in the three-dimensional ultrasound image [Follicles that are ready for extraction appear larger both in diameter and in overall area. Therefore, clinicians often use ultrasound to measure follicle diameters and manually segment them to measure their cross-sectional area as a mean to characterize individual follicle (par. 0002)].
Additionally, Zarins teaches guiding, based on a result of the registering, a position of at least one candidate ovarian follicle from which an oocyte is to be extracted in the two-dimensional ultrasound image [The images and mapping performed may aid the caregiver in planning the therapeutic procedure and/or guide the caregiver while performing therapy (par. 0095). The same tools utilized for providing the therapy may also be configured to also allow for oocyte harvesting (par. 0096)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutch with the teachings of Eskandari and the teachings of Zarins to have a computer program stored in a computer readable-recording medium that detects candidate ovarian follicles from which mature oocytes are more likely to be extracted based on the parameter of their size and guides by locating the position of a candidate ovarian follicle. Follicles that are ready for extraction appear larger in both diameter and overall area and are characteristics that signal to the user that they are ready for extraction, as taught by Eskandari in [par. 0002]. By doing so, software can be used in various computers that can image and map an region of interest that may aid the user in planning and guiding the extraction of the oocyte in a targeted candidate ovarian follicle, as taught by Zarins in [par. 0095].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793